Case 0:19-cv-60195-RAR Document 1-1 Entered on FLSD Docket 01/22/2019 Page 1 of 2




                 IN THE COUNTY COURT
                 IN AND FOR BROWARD COUNTY, FLORIDA

  Absolute Resolutions Investments, LLC,
                                                CASE NO: COCE-18-010402

                         Plaintiff,             SETTLEMENT STIPULATION
  vs.

  RICHARD CARLO ,

                    Defendant(s).
  ________________________________/

         COME NOW, the parties, and hereby stipulate and agree as follows:

          1. That all of the allegations contained in Plaintiff’s Complaint are true and
  correct.

         2. That the Defendant(s) shall comply with all of the terms and conditions as set
  forth within this stipulation and in the event that any payment is not received within five (5) days
  from the due date, then that shall constitute a default.

          3. Defendant(s) must make all payments when due. Payments shall be mailed to
  Andreu, Palma, Lavin & Solis, PLLC at their office address: 815 NW 57th Avenue, Suite 401,
  Miami, FL 33126-2363. Payment(s) of more than the amount of the installment due or down
  payment shall not relieve the Defendant(s) of its obligations to make the next monthly payment
  on the date agreed to. In the event that Defendant(s) fail to make any payment when due then
  Plaintiff shall be entitled to a Final Judgment for the full amount then owing plus costs and
  interest.

         4. It is agreed that Plaintiff shall recover from the Defendant(s) the sum of $350.00, to
  be paid as follows: the sum of $350.00 due on or before 01/30/2019.

          5. Payments received by check will be electronically deposited, unless you pay by non-
  consumer type check. You may opt out of this program by paying with a money order or a
  travelers check.

          6. In the unlikely event your check or payment is returned unpaid, we may elect to
  electronically or by paper draft re-present your check or payment up to two more times.

         7. A facsimile or copy of this stipulation may be treated as the original.

         8. That in the event of default, Plaintiff shall be entitled to a Final Judgment
Case 0:19-cv-60195-RAR Document 1-1 Entered on FLSD Docket 01/22/2019 Page 2 of 2




  upon filing of notice of default and without notice to Defendant(s) for the principal sum of
  $2,133.96, plus court costs in the amount of $239.50. The Defendant(s) shall be given credit for
  all payments made prior to the date of default.

         9. Please be aware that if the amount of principal debt forgiven as a result of
  settlement is equal to or greater than $600.00, Razor Capital may be required by Internal
  Revenue Code Section 6050P to issue a form 1099c. If you have any questions regarding
  your personal taxes, it is recommended you consult with a certified public accountant or
  other tax professional.

           10. Acceptance, by undersigned counsel or Plaintiff, of a late or partial payment does not
  constitute a novation, waiver, or accord and satisfaction of any of the rights or duties outlined in
  this stipulation.

             11. Any modification of this stipulation must be done in writing and signed by both
  parties.

         12. This agreement has legal terms and has legal implications. You have the right to
  have an attorney review it for you. If you sign this agreement you are voluntarily agreeing to its
  terms and will be bound by it.

  DATED on this _________ day of _______________________, 20_____.

  Andreu, Palma, Lavin & Solis, PLLC
  Attorneys Dedicated to Debt Collection
  815 NW 57th Avenue, Suite 401
  Miami, FL 33126-2363
  Tel. (305) 631-0175
  Fax. (305) 631-1816
  E-mails: pleadings1@andreupalma.com;jpalma@andreupalma.com

  By:____________________________                 ___________________________
        Jorge L. Palma, Esq.                            RICHARD CARLO




  File No: 18-00223

      WE ARE DEBT COLLECTORS. ANY INFORMATION WE OBTAIN MAY BE USED FOR THE
                         PURPOSE OF COLLECTING THIS DEBT
